UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 30, 2007 (August 30, 2007) Date of Report (Date of earliest event reported) Commission Registrant’s Name, State of Incorporation, IRS Employer File Number Address and Telephone Number IdentificationNo. 1-5152 PACIFICORP 93-0246090 (An Oregon Corporation) 825 N.E. Multnomah Street Portland, Oregon 97232-4116 503-813-5000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 - Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August30, 2007, William J. Fehrman resigned as President of PacifiCorp Energy, a division of PacifiCorp, and as adirector of PacifiCorp. Effective August30, 2007, A. Robert Lasich was elected President of PacifiCorp Energy to replace Mr.Fehrman. Mr.Lasich was serving as Vice President and General Counsel of PacifiCorp Energy and continues to serve as a director of PacifiCorp. Biographical information for Mr.Lasich is incorporated herein by reference to the information presented in Item10, “Directors and Executive Officers of the Registrant,” in PartIII of PacifiCorp’s Transition Report on Form10-K for the transition period from April1, 2006 to December31, 2006 filed with the U.S. Securities and Exchange Commission on March2, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PACIFICORP (Registrant) Date: August30, 2007 /s/ David J. Mendez David J. Mendez Senior Vice President and Chief Financial Officer 3
